JOHNSON, J.
Appellant mother appeals from an order terminating her parental rights in two of her three children pursuant to ORS 419.523 et seq. The two children subject to this petition, boys age three and five years, were first made wards of the juvenile court when the mother requested foster care placement through Children’s Services Division in May of 1974. Following the temporary return to her custody of one of the boys, appellant signed a consent to adoption for both of the children in September of 1975, citing as her reason for such consent her inability to care for them. She subsequently revoked her consent, and a termination petition was filed in January of 1976.
Appellant contends that there is insufficient evidence to establish that she is "unfit by reason of conduct or condition seriously detrimental to the child[ren] and integration of the childtren] into [her] home * * * is improbable in the forseeable [sic] future due to conduct or conditions not likely to change * * *.” ORS 419.523(2); 419.525(2). On denovoreview, we conclude that the evidence in the record supports the order of termination. No useful purpose would be served by detailing the circumstances justifying termination. Suffice it to say that, while appellant clearly loves her children and believes that she could care for them with assistance, her intellectual and emotional deficiencies, which are unlikely to improve in the future, have caused her to live a transient life and seriously neglect her children. Their best interests would not be served by continuing them in wardship indefinitely in the dim hope that they may some day be returned to the biological mother whom they do not know.
Affirmed.